        Case 1:18-cv-05082-AT Document 110 Filed 04/14/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

GEBO CERMEX USA, INC., a
Georgia Corporation, GEBO
CERMEX CANADA INC., a Canadian
corporation and GEBO PACKAGING CIVIL ACTION NO:
SOLUTIONS FRANCE S.A.S., a     1:18-cv-05082-AT
French corporation,
                               JURY TRIAL DEMANDED
      Plaintiffs,

                     v.

ACMI USA, INC., a Georgia
Corporation and ACMI S.p.A., an
Italian corporation.

       Defendants.


    DEFENDANTS’ MOTION TO STRIKE PLAINTIFFS’ UNTIMELY
      OBJECTION TO THE SPECIAL MASTER’S REPORT AND
      RECOMMENDATION ON CLAIM CONSTRUCTION, AND
            MEMORANDUM IN SUPPORT THEREOF

      Defendants ACMI USA, Inc. and ACMI S.p.A. (“ACMI”) hereby move to

strike Plaintiffs’ objection to the Special Master’s Report and Recommendation on

Claim Construction as untimely under Rule 53(f)(2) of the Federal Rules of Civil

Procedure and the Court ordered deadline to file any such objections.

      The Special Master issued his Report and Recommendation on Claim

Construction (the “R&R”) on January 27, 2020. [Dkt. 87.] This Court ordered the
          Case 1:18-cv-05082-AT Document 110 Filed 04/14/20 Page 2 of 6




Parties to file objections to the R&R by March 13, 2020. [Dkt. 94.] On that date,

ACMI filed a narrow objection [Dkts. 98-99] challenging the R&R only to the

extent that it recommended that a Variable Accumulation Conveying Speed

(“VACS”) be construed to include a constant speed. [See Dkt. 99, at 20-23.] ACMI

also asked that this Court clarify and assign a specified plain and ordinary meaning

to the term “predetermined” to avoid future disputes. [Id. at 23-25.]

      Pertinent to this Motion, ACMI’s objection quoted and accepted the portion

of the Special Master’s recommendation providing that the VACS is not a

predetermined speed. [Id. at 16, 18.] ACMI specifically stated: “ACMI does not

object to the Special Master’s construction that VACS means a variable speed that

is not ‘predetermined’, except to the extent that the Special Master observed that

such definition may include a constant speed.” [Id. at 18.]

      Plaintiffs filed no objections to the R&R on March 13, 2020. The deadline

passed.

      After the deadline, on April 10, 2020, Plaintiffs filed a document entitled

“Gebo’s Response to ACMI’s Objection and Request for Confirmation of the

Special Master’s Report and Recommendation on Claim Construction.” [Dkt. 109.]

While this filing is denominated as a response to ACMI’s objections, the bulk of it




                                          2
         Case 1:18-cv-05082-AT Document 110 Filed 04/14/20 Page 3 of 6




is in fact a belated objection to the Special Master’s R&R.1 This is evident from the

fact that Plaintiffs’ “response” does not even address ACMI’s objection – namely,

that the VACS should be construed such that it not encompass a constant speed.

       Instead, in contradiction of the R&R (and therefore plainly an objection to

it), GEBO argues why the VACS should include a predetermined speed. See Dkt.

109 (heading to section III(A), entitled “The Claim Term ‘Variable’ does not

Exclude ‘Predetermined’”); id. at 8 (“Contrary to ACMI’s arguments, none of the

intrinsic evidence supports a construction of ‘variable accumulation conveying

speed’ that excludes speeds that may be ‘predetermined.’”) Again, ACMI did not

raise this issue in its objections.

       ACMI respectfully submits that the Court should strike the above portion of

Plaintiffs’ purported “response” as untimely pursuant to Rule 53(f)(2) of the

Federal Rules of Civil Procedure and the Court’s Order. Rule 53(f)(2) specifies

that any objections to an R&R must be filed no later than twenty-one days after the

R&R or by the time specified by the Court. Here, the Court ordered that any such


1
  Sections III. B-C of Plaintiffs’ “response,” while misguided, arguably contain
responsive material to ACMI’s objection and are not encompassed by this motion.
Section IV regarding the IPR decision is not pertinent to the claim construction
issue before this Court. The Patent Trial and Appeal Board’s decision did not
construe claim terms. There are, however, portions of the IPR proceeding,
including statements made by Plaintiffs, that advantage ACMI, and ACMI will
point them out at the appropriate time.
                                          3
        Case 1:18-cv-05082-AT Document 110 Filed 04/14/20 Page 4 of 6




objections be filed by March 13, 2020. Defendants failed to meet the deadline,

thus violating Rule 53(f)(2) and the Court’s Order. See Josendis v. Wall to Wall

Residence Repairs, Inc., 662 F.3d 1292, 1307 (11th Cir. 2011) (“[A] court's

decision to hold litigants to the clear terms of its scheduling orders is not an abuse

of discretion.”); Tauber v. Barnhart, 438 F. Supp. 2d 1366, 1373 (N.D. Ga. 2006)

(“[I]ssues upon which no specific objections are raised do not so require de

novo review.”).

      Should the Court not strike the belated objection, ACMI requests that at a

minimum it be given five (5) days to file a responsive pleading of no more than

five (5) pages.


      Respectfully submitted, this 14th day of April, 2020.

                                               By:   /s/ John L. North
                                                     John L. North
                                                        Georgia Bar No. 545580
                                                     Martha L. Decker
                                                        Georgia Bar No. 420867

                                                     HILL, KERTSCHER &
                                                     WHARTON, LLP
                                                     3350 Riverwood Parkway,
                                                     Suite 800
                                                     Atlanta, Georgia 30339
                                                     Tel: (770) 953-0995
                                                     Fax: (770) 953-1358
                                                     E-mail:
                                                            jln@hkw-law.com
                                           4
Case 1:18-cv-05082-AT Document 110 Filed 04/14/20 Page 5 of 6




                                             md@hkw-law.com

                                       Attorneys for Defendants




                             5
        Case 1:18-cv-05082-AT Document 110 Filed 04/14/20 Page 6 of 6




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


GEBO CERMEX USA, INC., a
Georgia Corporation, GEBO
CERMEX CANADA INC., a Canadian
corporation and GEBO PACKAGING CIVIL ACTION NO:
SOLUTIONS FRANCE S.A.S., a     1:18-cv-05082-AT
French corporation,
                               JURY TRIAL DEMANDED
      Plaintiffs,

                     v.

ACMI USA, INC., a Georgia
Corporation and ACMI S.p.A., an
Italian corporation.

       Defendants.


      I HEREBY CERTIFY on this 14th day of April, 2020, I electronically filed

the foregoing with the Clerk of Court using the CM/ECF system, which will send a

notification of such filing (NEF) to counsel of record.

                                              By:   /s/ John L. North
                                                    John L. North
                                                    Georgia Bar No. 545580

                                                    Attorney for Defendants
